Proceeding pursuant to CPLR article 78 (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department pursuant to CPLR 506 [b] [1]) to annul a determination of respondent. The determination revoked petitioner’s pistol permit.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul the determination of respondent revoking his pistol permit. Contrary to the contention of petitioner, the determination is neither arbitrary and capricious nor an abuse of discretion and is supported by substantial evidence (see Matter of Maye v Dwyer, 295 AD2d 890 [2002], appeal dismissed 98 NY2d 764 [2002]). Because “[h]ear say evidence can be the basis of an administrative determination,” complainant’s supporting deposition provides a substantial basis for respondent’s determination (Matter of Gray v Adduci, 73 NY2d 741, 742 [1988]). In any event, petitioner’s own testimony also supports respondent’s determination. Furthermore, we see no basis to disturb respondent’s determination that revocation is the appropriate penalty (see Matter of Alfonso v New York City Police Dept. [License Div.], 283 AD2d 188 [2001]; Matter of Zalmanov v Bratton, 240 AD2d 173, 174 [1997]). Present— Pigott, Jr., P.J., Pine, Wisner, Scudder and Lawton, JJ.